Appeal unanimously dismissed without costs. Memorandum: No appeal lies from an original order that has been super-ceded by an amended order (10 Carmody-Wait 2d, NY Prac § 70:28; Gorfinkel v First Natl. Bank, 19 AD2d 903, 904, affd 15 NY2d 711; Kurtis v Allstate Ins. Co., 43 AD2d 954, 955; Centino v Isbrandtsen Co., 13 AD2d 977, revd on other grounds 11 NY2d 690, cert denied sub nom. Universal Term. & Stevedoring Corp. v Isbrandtsen Co., 370 US 912). (Appeal from order of Niagara County Family Court, Halpin, J.—surrender of guardianship and custody.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.